MEMORANDUM**
Ricardo Alberto Buelna appeals his guilty-plea conviction and 70-month sentence for illegal re-entry after deportation, in violation of 8 U.S.C. §§ 1326(a) and (b)(2).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Buelna has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Buelna has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.